GUIDRY, Judge.
For the reasons set forth in the consolidated matter of Cannon v. Insured Lloyds, et al., 499 So.2d 978 (La.App.3rd Cir.1986), in which a separate decision is being rendered by us this day, the judgment of the trial court dismissing plaintiffs and intervenors’ suit against Bruce D. Roy, individually and doing business as Bruce Roy Farms, and Forum Insurance Company, is reversed and this matter is remanded for further proceedings consistent with the views expressed. Bruce D. Roy and Forum Insurance Company are cast with all costs of this appeal. Costs at the trial level are to await a final determination of this matter.
REVERSED AND REMANDED.